Name: The Schengen acquis - Decision of the Executive Committee of 14 December 1993 on the Financial Regulation on the costs of installing and operating the Schengen information system (C.SIS) (SCH/Com-ex (93) 16)
 Type: Decision
 Subject Matter: information and information processing;  public finance and budget policy;  budget;  tariff policy
 Date Published: 2000-09-22

 Avis juridique important|41993D0016The Schengen acquis - Decision of the Executive Committee of 14 December 1993 on the Financial Regulation on the costs of installing and operating the Schengen information system (C.SIS) (SCH/Com-ex (93) 16) Official Journal L 239 , 22/09/2000 P. 0439 - 0439DECISION OF THE EXECUTIVE COMMITTEEof 14 December 1993on the Financial Regulation on the costs of installing and operating the Schengen Information System (C.SIS)(SCH/Com-ex (93) 16)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Articles 92 and 119 of the abovementioned Convention,HAS DECIDED AS FOLLOWS:The Financial Regulation on the installation costs and the technical support function costs of the Schengen Information System (C.SIS), attached hereto is hereby adopted(1).This decision shall enter into force once all the Contracting States to the Implementing Convention have notified that the procedure required by their legal system for these decisions to be binding on their territory have been completed.Paris, 14 December 1993.The ChairmanA. Lamassoure(1) Updated version: see SCH/Com-ex (97) 35.